Title: To George Washington from Elias Boudinot, 21 June 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Dear Sir,
                     Philadelphia 21 June 1783 11 O’Clock P.M.
                  
                  This Afternoon I dispatched an Express to your Excellency (a copy of whose dispatches is inclosed) informing of the mutinous conduct of the Troops in the Barracks in this City, part of whom lately came in a mutinous manner from Lancaster.
                  I thought proper to call Congress together this evening since writing by the Express, in order to deliberate on the proper steps to be taken in consequence of the unpardonable insult of the day.
                  I have the honor to enclose your Excellency the result of our deliberations on the subject.  These Resolutions are to be kept a secret till we see what the issue of the conference with the Supreme Executive Council will produce.  By the last Resolve your Excellency will perceive, that the request of the Members present this morning is confirmed, as it has become absolutely necessary that this wound to the dignity of the Foederal Government should not go unpunished.  I have the honor to be, with great respect and esteem, Sir, Your Excellency’s Ondt and very humb. Sert
                  
                     Elias Boudinot
                     
                  
               